Citation Nr: 0336907	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  00-21 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for joint pain due to 
undiagnosed illness.  

2.  Entitlement to service connection for chronic fatigue due 
to undiagnosed illness.  

3.  Entitlement to service connection for memory loss and 
difficulty concentrating due to undiagnosed illness.  

4.  Entitlement to service connection for sleep difficulties 
due to undiagnosed illness.  

5.  Entitlement to service connection for chest pain due to 
undiagnosed illness.  

6.  Entitlement to service connection for a thyroid disorder 
due to undiagnosed illness.  




REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from February 1985 to May 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which, in pertinent part, denied service 
connection for joint pain, chronic fatigue, memory loss, 
difficulty concentrating, sleep difficulties, chest pain, and 
a thyroid disorder, all claimed as manifestations of 
undiagnosed illness.

The Board remanded these claims in August 2001.  

Thereafter, service connection for an irritable bowel 
syndrome, and a back disability, with disc bulge at L4-L5, 
was granted in an August 2003 rating decision.  These are 
full grants for those claims.  Thus the claims of entitlement 
to service connection for a gastrointestinal disorder and a 
back disability, as remanded by the Board in August 2001, 
have been fully satisfied.  

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below VA will notify you of the further 
action required on your part.



FINDING OF FACT

Thyroid symptoms are shown to be due to a diagnosable entity, 
and not due to an undiagnosed illness.  


CONCLUSION OF LAW

A thyroid condition due to undiagnosed illness was not 
incurred in active military duty.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.317, 3.326 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA Analysis

In November 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002). Following the RO's 
determinations of the veteran's claims, VA issued regulations 
implementing the Veterans Claims Assistance Act.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2003).

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, notice 
of what part of that evidence is to be provided by the 
claimant, and notice of what part of that evidence VA will 
attempt to obtain for the claimant. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the claimant of 
this information by a VCAA letter dated in November 2001, as 
well as by an August 2003 supplemental statement of the case. 

In this decision the Board holds, as a matter of law, that 
service connection for a thyroid disorder due to undiagnosed 
illness is not warranted.  There is no reasonable possibility 
of a dispute of the evidence.  As discussed below, the 
veteran's thyroid disorder has been diagnosed and treated as 
hypothyroidism.  Hence, it is not due to an "undiagnosed" 
illness.

There is no reasonable possibility that the thyroid disorder 
presented may be stripped of its diagnosis by the 
introduction of additional evidence.  Hence, additional 
factual development will not assist the veteran in his claim, 
and additional development pursuant to the VCAA is not 
required.  Quartuccio.

Development requested by the Board in its August 2001 remand 
was completed, including obtaining service personnel records 
verifying Persian Gulf War service, and obtaining VA 
examinations.  Stegall v. West, 11 Vet. App. 268 (1998).

Service Connection Claim based on Undiagnosed Illness

Service connection may be granted under the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 for undiagnosed chronic 
conditions linked to a veteran's participation in the Persian 
Gulf War.  A prerequisite for the awarding of service 
connection under this law is the presentation of sufficient 
and competent proof that that the veteran has manifested one 
or more signs or symptoms of an illness, to a compensable 
degree, which by history, physical examination, and 
laboratory tests, cannot be attributed to a known clinical 
diagnosis and that the chronic disability is the result of 
the undiagnosed illness.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.

VA treatment records and examinations have reported 
complaints of loss of energy and associated symptoms and 
laboratory findings of low thyroid function.  Nevertheless, 
these symptoms have led to the listed diagnosis in VA 
treatment records of hypothyroidism, which has been 
effectively treated with Synthroid.  

Upon VA examination for compensation purposes in August 2002, 
the examiner noted that the veteran's thyroid disorder was 
diagnosed as hypothyroidism and treated with Synthroid 
management.  With ongoing Synthroid treatment, the veteran 
was currently clinically euthyroid (asymptomatic as related 
to thyroid function).  

Hence, there appears from the recent VA examination report 
and past medical records to be no basis for a conclusion 
other than that the veteran's thyroid disorder is 
hypothyroidism.  Accordingly, the disorder is not 
undiagnosed.  As there is no evidence of chronic thyroid 
symptoms that are due to an undiagnosed illness, service 
connection under 38 U.S.C.A. § 1117 is not warranted.  

Although the veteran's statements are arguably competent to 
establish the occurrence of an injury, they are not competent 
evidence to establish the etiology of his current complaints.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge, 
and require the special knowledge and experience of a trained 
medical professional.  Hence, while the veteran may allege 
that he has a thyroid disorder due to undiagnosed illness 
related to service, his mere statements cannot serve to rebut 
the medical evidence within the claims folder inclusive of 
the diagnosis of hypothyroidism.  Because he is not a 
physician, the veteran is not competent to make a 
determination that his current complaints are the result of 
any incident or pain he experienced in service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).


ORDER

Service connection for a thyroid disorder due to undiagnosed 
illness is denied.  


REMAND

As noted above, the Veterans Claims Assistance Act of 2000 
(VCAA) prescribes VA duties to notify the claimant of the 
evidence needed to substantiate a claim, notice of the 
evidence VA will obtain, and notice of the claimant's 
responsibilities with regard to what evidence he must submit.  
It also prescribes VA duties to help a claimant obtain 
relevant evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2003).  

Initially, the Board notes that 38 C.F.R. § 3.159(b)(1), was 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) 
(PVA).  The offending language in the regulation suggested 
that an appellant must respond to a VCAA notice within 30 
days, but if no response was received VA could proceed to a 
decision.  Notably, 38 U.S.C.A. § 5103(a), requires that the 
appellant be provided a year to respond.  As the appellant 
was not notified in the RO's November 2001 letter of the 
proper period of time to respond correct notice must be 
given.
 
Remand is also necessary for the veteran's claims of 
entitlement to service connection for joint pain, chronic 
fatigue, memory loss, difficulty concentrating, sleep 
difficulties and chest pain, all claimed as due to 
undiagnosed illness, in order to obtain additional relevant 
evidence as pertaining to these conditions.  Specifically, at 
August 2002 VA examinations an examiner found that the 
veteran's claimed lack of concentration, memory loss and 
chronic fatigue were likely psychosomatic in nature.  
Similarly, August 2002 VA examiners found the veteran to have 
insignificant or negligible symptoms attributable to 
dizziness and chest pain, no current symptoms attributable to 
his claimed sleep difficulties, and no objective findings to 
support his claim of joint pain.  As noted above, claims 
based on undiagnosed illness must be supported by 
manifestations that at some time became disabling to a degree 
of 10 percent or more.  38 C.F.R. § 3.317(a)(1)(i).  Hence, 
these minimal findings cannot support the veteran's claims.  
Pursuant to the VCAA, however, the veteran must be afforded 
specific notice of the evidence that has been obtained by VA 
and specific notice of the evidence he needs to obtain in 
furtherance of his claims.  Quartuccio.  The veteran has not 
been provided this notice in a Quartuccio compliant manner.  
Hence, a remand is necessary to inform the veteran of the 
need for additional medical evidence of current, disabling 
undiagnosed conditions, to support his remanded claims, and 
notice who will secure the evidence necessary to substantiate 
the claim.  

Accordingly, the Board finds that the following additional 
development is warranted: 

1.  The RO should review the claims 
file and ensure that all additional 
evidentiary development action 
required by the VCAA, and 
implementing regulations is 
completed.  The RO should 
specifically:

A.  Notify the veteran of the 
specific evidence necessary to 
substantiate his claims of 
entitlement to service connection for 
joint pain, chronic fatigue, memory 
loss, difficulty concentrating, sleep 
difficulties and chest pain due to 
undiagnosed illness under 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317.  The RO 
should emphasize to the veteran that 
he is ultimately responsible to 
provide the necessary evidence.  The 
RO should also advise that VA will 
make efforts to obtain relevant 
evidence, such as VA and non-VA 
medical records, or other records 
from government agencies, if he 
identifies the custodians thereof.  
VA must notify the appellant of 
evidence he identified that could not 
be obtained so that he may obtain the 
evidence himself and submit it.

B.  The RO should inform the veteran 
that he has one year to submit 
evidence needed to substantiate his 
claim, or to identify for VA the 
custodians of such evidence so that 
VA may attempt to obtain it.  The RO 
must inform him that his appeal will 
remain in abeyance for one year or 
until he indicates in writing that 
there is no additional evidence he 
wishes to have considered, and that 
he waives any remaining time provided 
by 38 U.S.C.A. § 5103(a).  PVA.

2.  The veteran should be instructed 
to identify any medical records, VA 
or private, which may be pertinent to 
his remanded claims but have yet to 
be associated with the claims folder.  
He should also provide contact 
information and necessary 
authorizations and releases to permit 
VA to obtain treatment records or 
examination reports not yet 
associated with the claims folder.  
All not-yet-obtained VA treatment 
records, including records dated 
since August 2002, must also be 
obtained for inclusion in the claims 
file.  Any additional pertinent 
treatment records from Pedro G. 
Joven, M.D., of Cheektowaga, New 
York, should also be obtained with 
the veteran's authorization.  

The RO should attempt to obtain any 
indicated records.  The RO should 
inform the veteran of the outcome of 
each records request.  If records are 
not obtained from any private source 
requested, the RO must notify the 
veteran that he is responsible for 
securing these records if he desires 
VA to consider them.  All records and 
responses received should be 
associated with the claims folder.  

3.  Thereafter, and following any 
other appropriate development, the RO 
should readjudicate the remanded 
claims.  If the determinations remain 
to any extent adverse to the veteran, 
he and his representative must be 
provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decisions.  They should then be 
afforded the applicable time to 
respond.  Particular care and 
attention must be afforded to 
ensuring that the veteran has been 
provided complete notice of what VA 
will do and what the claimant must 
do.  Quartuccio.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



